TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00727-CV



                                  Naomi Jefferson, Appellant

                                                 v.

                                 Nate the Great Trust, Appellee


            FROM THE COUNTY COURT OF LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-14-009036, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On January 8, 2015, this Court sent notice to appellant Naomi Jefferson that the

clerk’s record and reporter’s record were due in this Court on December 12, 2014, and that notice

was received from the Travis County clerk’s office that no payment had been received or

arrangements made for payment for the clerk’s record. This Court requested that appellant make

arrangements for the record and submit a status report. Appellant was notified that her appeal would

be dismissed for want of prosecution if she did respond to this Court by January 20, 2015. This

Court received a letter from appellant on February 9, 2015. She provided a new address and

indicated that she would pay for the record.

               On February 11, 2015, this Court sent another notice to appellant requesting that

appellant make arrangements for the record and submit a status report. Appellant was notified

that her appeal would be dismissed for want of prosecution if she did respond to this Court by
February 23, 2015. To date, appellant has not responded. Accordingly, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 17, 2015




                                                2